 1
                                                                            JS-6
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                 CENTRAL DISTRICT OF CALIFORNIA
10
11 ALTAIR INSTRUMENTS, INC., a                     Case No. 2:18-cv-09461-R-FFM
   California corporation,
12                                                 ORDER DISMISSING CASE
                Plaintiff,                         WITHOUT PREJUDICE
13
         vs.
14
   WALMART, INC., a Delaware
15 corporation; and DOES 1 through 10,
16                          Defendants.
17
18             Upon consideration of the Stipulation for Dismissal Without Prejudice filed by

19 the parties in this action, and for good cause shown:
20       IT IS HEREBY ORDERED that this action is dismissed without prejudice.

21
22 Dated: October 3, 2019
                                                       _______________________________
23                                                     United States District Court Judge
24
25
26
27
28

     2118/024004-0036
                                                           ORDER DISMISSING CASE WITHOUT
     14220877.1 a10/02/19                        -1-       PREJUDICE
